NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

M.C., a minor, by and through his parent        No.    16-35828
D.C.,
                                                D.C. No. 3:16-cv-00627-HZ
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

OREGON DEPARTMENT OF
EDUCATION,

                Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      M.C., a minor, by and through his parent D.C., appeals pro se from the

district court’s judgment dismissing his action under the Individuals with

Disabilities Education Act (“IDEA”). We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010)

(dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6)); San Remo Hotel, L.P. v. San Francisco City & County, 364 F.3d 1088,

1094 (9th Cir. 2004) (decisions regarding issue preclusion). We may affirm on any

basis supported by the record. United States v. Wash., 969 F.2d 752, 755 (9th Cir.

1992). We affirm.

      The district court properly dismissed M.C.’s claims relating to the due

process hearing because M.C. failed to allege a legal theory or facts sufficient to

state a plausible claim for relief against the Oregon Department of Education

(“ODE”). See Or. Admin. R. 581-015-2345(1)(a)(A) (“A parent may request a due

process hearing if the parent does not agree with the identification, evaluation,

educational placement of a child, or the provision of a free appropriate education to

a child who may be disabled.”); see also Johnson v. Riverside Healthcare Sys., LP,

534 F.3d 1116, 1121-22 (9th Cir. 2008) (“A Rule 12(b)(6) dismissal may be based

on either a lack of a cognizable legal theory or the absence of sufficient facts

alleged under a cognizable legal theory.” (citation and internal quotation marks

omitted)).

      Dismissal of M.C.’s claims relating to the complaint resolution procedure

matter was proper because M.C.’s claims were previously litigated against ODE to

a final judgment in state court, both actions involve the same factual transaction,


                                          2                                        16-35828
the claims could have been joined in the first action, and the remedy sought in the

instant action is additional or alternative to that sought in the state court case. See

Manufactured Home Cmtys. Inc. v. City of San Jose, 420 F.3d 1022, 1031 (9th Cir.

2005) (“To determine the preclusive effect of a state court judgment federal courts

look to state law.” (citation omitted)); Lincoln Loan Co. v. City of Portland, 136

P.3d 1, 3-4 (Or. 2006) (elements of claim preclusion under Oregon state law).

      The motions to take judicial notice (Docket Entry Nos. 19, 31) are denied.

      M.C.’s motion to extend the time to file a reply brief (Docket Entry Nos. 32

and 34) is granted. The clerk shall file the reply brief submitted at Docket Entry

No. 30.

      AFFIRMED.




                                           3                                     16-35828